Citation Nr: 0428138	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  01-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The appellant served on active duty from April 1, 1982 until 
April 21, 1982.  

In February 1996 the RO received the appellant's claim of 
entitlement to service connection for PTSD.  In a September 
1996 rating decision, the RO denied the appellant's claim.  
The appellant was duly informed of that decision; he did not 
appeal.  

In December 1997 the RO received the appellant's request to 
reopen his claim for service connection of PTSD. In its May 
1998 rating decision the RO denied the appellant's claim.  
The appellant did not appeal and the decision became final in 
May 1999.  

In September 1999, the RO received the appellant's request to 
reopen his claim of entitlement to service connection for 
PTSD.  The March 2000 RO rating decision denied the 
appellant's claim.  The appellant disagreed with the March 
2000 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the appellant's 
substantive appeal (VA Form 9) in August 2001.  

Representation

In a June 2004 letter to the RO, the appellant's 
representative, AMVETS, advised that it was "withdrawing the 
veteran's [sic] appeal . . . AMVETS requests to revoke 
representation of this appellant."  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal without the express written consent of 
the appellant. 
See 38 C.F.R. § 20.204 (2003).

Because there was some doubt as to whether the appellant had 
consented to the withdrawal of his appeal, on June 28, 2004 
the Board sent the appellant a letter informing him of its 
correspondence from AMVETS and requesting that the appellant 
advise the Board as to whether or not he wished to withdraw 
his appeal and whether or not he wished to elect another 
representative.  The letter stated that if no response was 
received within 30 days, the appeal would be referred for 
review.  That time has now passed and to date no response has 
been received from the appellant.  Accordingly, the Board 
will proceed to a decision under the impression that the 
appellant wishes to continue with his appeal, unrepresented.


FINDINGS OF FACT

1.  In a May 1998 decision, the RO denied service connection 
for PTSD.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1998 decision is not so significant that it 
must be considered in order to fairly decide the appellant's 
claim.  


CONCLUSION OF LAW

1.  The RO's May 1998 decision denying the reopening of a 
previously denied claim of entitlement to service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

2.  Since the May 1998 RO decision, new and material evidence 
has not been received, and so the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  In substance, he contends that 
an alleged physical attack during his brief military service 
in 1982 resulted in PTSD.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board 
preliminary to any adjudication of a claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The appellant was notified by the June 2001 Statement of the 
Case (SOC) and by the January 2002 supplemental statement of 
the case (SSOC) of the pertinent law and regulations and of 
the need to submit additional evidence on his claim.  The 
appellant was informed that he needed to submit new and 
material evidence and of the definition of new and material 
evidence specifically in the January 2002 SSOC. 

More significantly, a letter was sent to the appellant in 
January 2003 explaining the pertinent portions of the VCAA 
and what evidence was needed to complete the appellant's 
claim.  Crucially, the appellant was informed by means of 
this letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The letter again reiterated the 
applicable definition of new and material evidence and 
advised the appellant that in order to be "new and 
material" the evidence submitted "must meet both of these 
requirements."  Further, the letter advised the appellant of 
a specific list of the evidence which was then on file and 
advised that appellant what additional evidence that it had 
requested.  Finally, the letter advised the appellant to 
identify any other additional evidence that should be 
considered.  

The Board notes that, even though the letter requested a 
response "as soon as possible", it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired. 

The Board notes that the fact that the appellant's claim was 
adjudicated by the RO in January 2004, just prior to the 
expiration of the one-year period following the January 2003 
notification of the appellant of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the appellant expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the appellant was notified properly of his 
statutory rights.  The one-year period has now expired.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 




Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA). See 38 U.S.C.A. 
§ 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
that are not appealed in the prescribed time period are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001, however.  Because the appellant's claim to 
reopen was initiated in September 1999, therefore his request 
will be adjudicated by applying the former section 3.156. 

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed May 1998 RO decision.  

The "old" evidence

At the time of the May 1998 RO decision, the evidence of 
record included service records from the appellant's period 
of active duty in April 1982.  These records indicated that 
the appellant enter military service on April 1, 1982, at the 
age of 33 years.  On April 7, 1982, less than one week after 
entry, the appellant was noted to be "very emotional in 
reference to being away from his wife and family".  The 
appellant was referred to the Chaplain for counseling.  

On April 8, 1982 the appellant was advised that due to his 
mental state he would be referred for a mental health 
evaluation to determine his fitness for service.  It was 
noted "You have shown a [sic] emotional fall-out that is in 
my opinion not common for a man of age 33."  Records from 
April 9th- 14th continued to document the appellant's 
emotional upset at being in the Army.  

Service medical records indicated that the appellant received 
treatment for complaints of ankle pain, kidney pain and 
cellulitis of the right heel, without complaints of trauma.  
The service medical records further noted that the appellant 
reported hallucinations, nightmares, sleep disturbances and 
paranoia and had been referred for discharge.  An April 13, 
1982 entry in the appellant's service medical records 
indicated that the appellant had been recommended for 
discharge due to the results of a mental health evaluation.  
The appellant's service medical records were pertinently 
negative for any indication of residuals of any physical 
assault or trauma.  

An April 15, 1982 Proposed Discharge Action described the 
appellant as "very tense, exhibiting a negative attitude 
toward military training and responsibilities.  [The 
appellant] indicated on several occasions that he wanted out 
of the Army at all costs.  I consider [the appellant to be] 
potentially dangerous to himself and possibly those around 
him."

There are no pertinent medical records for over a decade 
after the appellant was discharged from military service.  

In February 1996, the appellant filed a claim of entitlement 
to service connection for PTSD.  He submitted a statement in 
which he claimed that he had been harassed and beaten by 
fellow recruits.

An April 1996 VA examination diagnosed anxiety disorder, NOS 
[not otherwise specified] and noted histrionic traits.  The 
examining VA physician further concluded that the appellant 
"does not meet criteria" for PTSD and that "he seems to be 
somewhat histrionic and susceptible to influence" concerning 
his recall of events.  

A December 1996 handwritten note from R.L, M.A.L.L.P. of a 
private mental health services provider indicated a diagnosis 
of PTSD.  

A December 1997 statement from J.M., MSW indicated that the 
appellant received outpatient mental health services at a 
non-VA facility between October 1997 and November 1997.  A 
September 1997 evaluation from that facility diagnosed 
Anxiety Disorder, NOS and ruled out PTSD.  Outpatient 
treatment notes included the notation that the appellant's 
therapist questioned his credibility, noting that "it is 
unclear whether client's memory lapses are genuine or whether 
he feigns memory lapse as a defense."  The therapist further 
noted that "He acknowledged freely that he is not really 
interested in working on alleviating his symptoms if that 
would jeopardize his case with VA."  

A January 1998 VA treatment record included a diagnosis of 
"probable PTSD".

Also of record were a series of statements submitted by the 
appellant purporting to indicate his experiences of PTSD 
symptoms and his description of his alleged stressor.  
Specifically, the appellant stated in April 1998 that his 
PTSD was related to an incident in 1982 which he described as 
being repeatedly "kneed" in the stomach by a drill 
sergeant.  The appellant further alleged that this attack 
left him unconscious and bleeding.  

The May 1998 rating decision.

In essence, the May 1998 rating decision denied the 
appellant's claim because there was no corroboration of the 
appellant's claimed stressful event(s).  The appellant was 
informed of that decision and of his appeal rights by letter 
dated May 28, 1998.  He did not appeal.

The evidence which has since been added to the record will be 
addressed in the analysis below.

Analysis

The appellant seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD, which he claims 
stems from alleged physical assault.  
[A review of the evidence of record in May 1998 shows that he 
provided two conflicting accounts of  personal assault in 
service.  In one account, he claimed to have been assaulted 
by fellow recruits.  Later, however, he claimed to have been 
assaulted by a noncommissioned officer.]   

The appellant's claim was last finally denied in May 1998.  
As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218- 19.  

At the time of the May 1998 rating action, the evidence then 
of record, while including several diagnoses of PTSD, failed 
to establish that the appellant's PTSD was related to a 
confirmed in-service stressor.  The Board has carefully 
reviewed the evidence which has been received since the May 
1998 RO denial of the appellant's claim in order to determine 
whether it is new and material.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD: 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical nexus.  

With respect to element (1), medical reports added to the 
claims file since the May 1998 denial, including a July 1999 
psychological evaluation, include diagnoses of PTSD.  Similar 
diagnoses were of record prior to May 1988.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence. See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

The Board notes in passing that in 2002 the Social Security 
Administration (SSA) found that the appellant was entitled to 
disability compensation due to his anxiety disorders and that 
PTSD was included among the diagnoses found during the 
appellant's February 2002 SSA disability evaluation.  VA is 
not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991). However, while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a appellant's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993).  However, as explained above, 
SSA's determination that that appellant suffers from PTSD is 
reiterative of the evidence of record at the time of the May 
1998 denial as it merely continues document the ongoing 
diagnosis of the disorder.  So while SSA's determination is 
pertinent, it is not material evidence concerning this claim.  

Turning to crucial element (2), evidence than an in-service 
stressor actually occurred, the Board initially observes in 
passing that there is no evidence that the appellant engaged 
in combat during his brief military service, and the 
appellant himself does not so contend.  The appellant rather 
contends that he was subject to personal assaults during his 
three weeks of active service.

Added to the record since May 1998 are the appellant's 
continued statements in support of his claim concerning 
asserted assault stressor(s). These statements are 
reiterations of similar contentions raised in 1998 and they 
therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992) .  As noted above, in the event that PTSD is 
claimed based upon a non-combat stressor, independent 
corroboration is required.  The appellant's lay testimony 
alone is not be enough to establish the occurrence of the 
alleged stressor.  See Moreau, supra.  Therefore, the 
appellant's continued descriptions of the alleged stressor(s) 
cannot be material. 

In response to the appellant's request to reopen his claim, 
an additional request for the appellant's service personnel 
records were made.  In response, the RO received the 
appellant's complete service personnel records.  These 
documents continue to document the appellant's failure to 
emotionally adjust to the conditions of service as previously 
documented in the SMRs which were of record in May 1998.  
Significantly, the additional service records are pertinently 
negative for any reference by the appellant to any 
maltreatment or physical abuse, and they do not otherwise 
document anything other than maladaptive behavior on the part 
of the appellant.  As such, they are cumulative and redundant 
of information previously of record and are not material.  

The appellant has not furnished any additional evidence which 
would serve to verify his accounts of purported personal 
assaults during his three weeks of military duty.  This lack 
of evidence of stressor corroboration is fatal to the 
appellant's attempt  to reopen his claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) [there must be new and material 
evidence as to any aspect of the claim which was lacking at 
the time of the last final denial in order to reopen the 
claim].  However, for the sake of completeness the Board will 
briefly address the third element, medical nexus.

With respect to element (3), a July 1999 psychological 
evaluation contains the examiner's conclusion that the 
appellant's extensive study of PTSD criteria and 
symptomatology may be shaping his clinical presentation.  The 
examiner noted that the appellant's diagnosed PTSD is likely 
due to childhood abuse.  This evidence, although new, is not 
material in that it is suggestive both of manipulation on the 
part of the appellant and of the fact that PTSD, if it 
exists, is not related to his brief military service.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the claimant is not new and material].  
  
In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 1998 denial 
of the appellant's claim, while not previously of record, is 
not new and material in that is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001). Accordingly, 
since new and material evidence has not been received the 
appellant's claim of entitlement to service connection for 
PTSD is not reopened. The benefit sought on appeal remains 
denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen his claim, in particular evidence which 
serves to corroborate his stressor accounts.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
appellant's request to reopen his claim of entitlement to 
service connection for PTSD is denied.  



	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



